UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-6296


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

          v.

PAUL ZIMMERMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Martin K. Reidinger,
District Judge. (3:07-cv-00295-MR; 3:02-cr-00156-MR-3)


Submitted:   August 9, 2011                 Decided:   August 26, 2011


Before MOTZ, SHEDD, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Paul Zimmerman, Appellant Pro Se. Amy Elizabeth Ray, Assistant
United States Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Paul    Zimmerman,       Jr.,       seeks    to    appeal        the   district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2011)    motion.       The    order       is    not     appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28    U.S.C.      § 2253(c)(1)(B)            (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                         28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies      this      standard           by      demonstrating         that

reasonable       jurists     would     find        that     the        district       court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                     When the district court

denies      relief      on   procedural          grounds,         the       prisoner      must

demonstrate      both    that   the     dispositive            procedural        ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                      Slack, 529 U.S. at 484-85.

We   have   independently       reviewed         the     record       and    conclude     that

Zimmerman has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                  We

dispense     with    oral     argument       because        the       facts     and     legal




                                             2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3